08/18/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 19-0715
                                      _________________

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                           ORDER

WOLFGANG ALEXANDER LUCAS VASQUEZ,

            Defendant and Appellant.
                                    _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Heidi Ulbricht, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  August 18 2021